Dismissed and Memorandum Opinion filed April 15, 2004








Dismissed and Memorandum Opinion filed April 15, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01429-CV
____________
 
IN THE
INTEREST OF A.R.M. and J.M.G., MINOR CHILDREN
 
 

 
On Appeal from the
315th District Court
Harris County, Texas
Trial Court Cause
No. 02-07311J
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 10, 2003 in
a suit for termination of parental rights. 
On April 7, 2004, appellant, the Texas Department of Family &
Protective Services (formerly the Texas Department of Protective &
Regulatory Services), filed a motion to dismiss the appeal.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed April 15, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.